UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF AETOS CAPITAL MULTI-STRATEGY ARBITRAGE FUND, LLC INVESTMENT COMPANY ACT FILE NUMBER:811-21061 REGISTRANT AETOS CAPITAL MULTI-STRATEGY ARBITRAGE FUND, LLC C/O AETOS CAPITAL, LLC NEW YORK, NY 10022 (212)-201-2500 PRINCIPAL EXECUTIVE OFFICERS HAROLD SCHAAFF AETOS CAPITAL, LLC NEW YORK, NY 10022 AGENT FOR SERVICE LEONARD B. MACKEY, JR., ESQ. CLIFFORD CHANCE US LLP 31 WEST 52ND STREET NEW YORK, NY 10019 DATE OF FISCAL YEAR END: JANUARY 31 DATE OF REPORTING PERIOD: JULY 1, 2, 2015 Matter 1 (a) Name of Issuer:Parsec Trading Corp. (b) Ticker Symbol:Not applicable (c)CUSIP:Not applicable (d)Meeting Date:May 27, 2015 (e)Proposals voted on: 1. To set the number of Directors at three 2. To elect the following Directors Jonathan C. Clipper Arthur C. Price Clarendon H. Masters 3. To re-appoint Ernst & Young as the Company’s Auditors (f)Matters Proposed by:Management (g)Did registrant cast a vote:Yes (h)How Registrant Voted:Registrant voted in favor of each proposal (i)Vote for or against management:Registrant voted in accordance with management recommendation SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Aetos Capital Multi-Strategy Arbitrage Fund, LLC /s/ Michael Klein Michael Klein President Date:August 24, 2015
